J-A27043-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANDREW SOJKA                               :
                                               :
                       Appellant               :   No. 859 EDA 2021

               Appeal from the Order Entered January 25, 2021
      In the Court of Common Pleas of Bucks County Criminal Division at
                       No(s): CP-09-CR-0006276-2019

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANDREW SOJKA                               :
                                               :
                       Appellant               :   No. 860 EDA 2021

               Appeal from the Order Entered January 25, 2021
      In the Court of Common Pleas of Bucks County Criminal Division at
                       No(s): CP-09-CR-0006237-2019


BEFORE: PANELLA, P.J., LAZARUS, J., and DUBOW, J.

MEMORANDUM BY DUBOW, J.:                                FILED MARCH 07, 2022

       Appellant, Andrew Sojka, appeals from the January 25, 2021 Judgment

of Sentence1 entered in the Bucks County Court of Common Pleas following
____________________________________________


1 Appellant purports to appeal from the Order denying his Post-Sentence
Motion; however, the Appeal properly lies from the Judgment of Sentence.
See Commonwealth v. Shamberger, 788 A.2d 408, 410 n.2 (Pa. Super.
2001) (en banc) (“In a criminal action, appeal properly lies from the judgment
of sentence made final by denial of post-sentence motions.”). We have
amended the caption accordingly.
J-A27043-21



his open guilty plea to three counts of Recklessly Endangering Another person;

two counts each of Strangulation, Simple Assault, and Harassment; and one

count each of Endangering the Welfare of a Child, Unauthorized Use of an

Automobile, Theft by Unlawful Taking, and Unlawful Restraint.2 Appellant

challenges the discretionary aspects of his sentence. After careful review, we

affirm.

       We glean the following facts and procedural history from the sentencing

court opinion and the certified record. On May 18, 2019, Christine Ball,

Appellant’s then-girlfriend, discovered heroin and related paraphernalia in a

kitchen cabinet. When she confronted Appellant about the materials, he

grabbed her, strangled her, and slammed her head against the refrigerator,

all in the presence of the couple’s one-year-old child. When Ball tried to call

the police, Appellant grabbed her cell phone and threw it to the ground. He

then fled the residence in Ball’s car before law enforcement officers from the

Falls Township Police Department arrived at the house.

       On October 27, 2019, Ball again discovered drug paraphernalia and

asked Appellant to leave the house. In response, Appellant, who was holding

their one-year-old son in his arms, threw a bowl of soup at Ball. When she

attempted to flee, Appellant grabbed her by the neck and threw her onto a

couch, where he continued to strangle her while holding her down. When she

finally escaped from his grasp, Appellant took her cell phone so that she could
____________________________________________


2 18 Pa.C.S. §§ 2705, 2718(a)(1), 2701(a)(1), 2709(a)(1), 4304(a)(1),
3928(a), 3921(a), and 2902(a)(1), respectively.

                                           -2-
J-A27043-21



not call the police. Ball eventually fled to the house of a neighbor, who called

the police.

      The Commonwealth charged Appellant with the above crimes under two

separate dockets. On August 6, 2020, Appellant entered an open guilty plea

to all charges in a consolidated hearing. After conducting a plea colloquy, the

plea court deferred sentencing and ordered a pre-sentence investigation

(“PSI”).

      On January 25, 2021, the court held a sentencing hearing at which Ball,

Appellant, Appellant’s mother, and Appellant’s uncle testified. At the

conclusion of the hearing, the court sentenced Appellant to consecutive terms

of incarceration of 12-24 months for each of the two Strangulation charges,

12-36 months for the Endangering Welfare of a Child charge, 6-12 months for

the Unauthorized Use of an Automobile charge, 3-12 months for the Theft by

Unlawful Taking charge, and 3-12 months for one of the Recklessly

Endangering Another Person charges. The court imposed no additional penalty

for the remaining charges. All of these sentences fell within the standard range

of the sentencing guidelines. The aggregate term of Appellant’s sentence was

4-10 years’ imprisonment.

      On February 4, 2021, Appellant filed a post-sentence Motion for

Reconsideration, which the sentencing court denied at the conclusion of a




                                     -3-
J-A27043-21



hearing on March 16, 2021. This timely appeal followed. Both Appellant and

the sentencing court complied with Pa.R.A.P. 1925.3

       Appellant presents the following issue for our review:

       Did the [sentencing] court abuse its discretion in sentencing
       Appellant by imposing manifestly excessive sentences, failing to
       consider all relevant factors, and failing to adequately state the
       reasons relied upon for imposing said sentence?

Appellant’s Br. at 4 (unnecessary capitalization omitted).

       Specifically, Appellant argues that the sentencing court imposed an

excessive aggregate sentence without considering his rehabilitative needs.

       Appellant challenges the discretionary aspects of his sentence, which

this   Court   must     consider    as   a     petition   for   permission   to   appeal.

Commonwealth v. Roberts, 133 A.3d 759, 774 (Pa. Super. 2016). An

appellant bringing a challenge to the discretionary aspects of sentencing must

invoke this Court’s jurisdiction by (1) preserving the issue in the court below

by raising it at the time of sentencing or in a post-sentence motion; (2) filing

a timely notice of appeal; (3) including a Pa.R.A.P. 2119(f) Statement in the

appellate brief; and (4) raising a substantial question for our review.

Commonwealth v. Tejada, 107 A.3d 788, 797-98 (Pa. Super. 2015).

       In the instant case, Appellant preserved the issue in the court below by

filing a post-sentence motion, filed a timely notice of appeal, and included a

statement in his brief titled “Concise statement of reasons relied on in support

____________________________________________


3Appellant filed separate Notices of Appeal and Rule 1925(b) Statements at
both dockets. This Court sua sponte consolidated the appeals on June 6, 2021.

                                             -4-
J-A27043-21



of appeal” citing Pa.R.A.P. 2119(f). See Appellant’s Br. at 11-12.4 Thus, we

consider whether Appellant has presented a substantial question for our

review.

       A substantial question exists “only when the appellant advances a

colorable argument that the sentencing judge’s actions were either: (1)

inconsistent with a specific provision of the sentencing code, or (2) contrary

to    the   fundamental     norms     which    underlie   the   sentencing   process.”

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (citation

omitted). We evaluate whether an appellant raises a substantial question on

a case-by-case basis. Id.

       The Sentencing Code requires a sentencing court to consider, when

determining a sentence, “the protection of the public, the gravity of the

offense as it relates to the impact on the life of the victim and on the

community, and the rehabilitative needs of the defendant” along with the

sentencing guidelines. 42 Pa.C.S. § 9721(b). It likewise requires a sentencing

court to “make as part of the record, and disclose in open court at the time of

sentencing, a statement of the reason or reasons for the sentence imposed.”

Id.

____________________________________________


4 The Commonwealth objects that Appellant’s Pa.R.A.P. 2119(f) statement is
formally deficient because he included it as an initial subsection of his
argument section, rather than in a separate section immediately preceding his
argument. Commonwealth’s Brief at 10, n.1. While Rule 2119(f) does call for
the statement to be included in a “separate section,” Appellant substantially
complied with the rule by including his statement as the first subsection of his
argument section. Thus, we decline to find waiver on this basis.

                                           -5-
J-A27043-21



       “[A] sentencing court generally has discretion to impose multiple

sentences concurrently or consecutively, and a challenge to the exercise of

that   discretion   does   not   ordinarily   raise   a   substantial   question.”

Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa. Super. 2014). A claim

that a sentencing court’s decision to impose consecutive sentences resulted in

an aggregate term of sentence that was manifestly excessive, however, “in

conjunction with an assertion that the court failed to consider mitigating

factors,” does raise a substantial question. Commonwealth v. Horning, 193

A.3d 411, 418 (Pa. Super. 2018) (citation and brackets omitted), see also

Commonwealth v. Riggs, 63 A.3d 780, 786 (Pa. Super. 2012) (Appellant

raised a substantial question in claim that that sentencing court failed to

consider rehabilitative needs before imposing consecutive sentences, resulting

in an excessive aggregate sentence).

       Appellant argues that his aggregate sentence was manifestly excessive

because the sentencing court failed to consider his rehabilitative needs when

imposing a term of consecutive, standard range sentences. This presents a

substantial question for our review, and so we turn to the merits of his claim.

       When reviewing a challenge to the discretionary aspects of a sentence,

we will not disturb a sentence absent a manifest abuse of discretion.

Commonwealth v. Robinson, 931 A.2d 15, 26 (Pa. Super. 2007). A

sentencing court abuses its discretion not through a mere error in judgment.

Id. “Rather, the appellant must establish, by reference to the record, that the

sentencing court ignored or misapplied the law, exercised its judgment for

                                      -6-
J-A27043-21



reasons of impartiality, prejudice, bias or ill will, or arrived at a manifestly

unreasonable decision.” Id. (citation omitted). “The rationale behind such

broad discretion and the concomitantly deferential standard of appellate

review is that the sentencing court is in the best position to determine the

proper penalty for a particular offense based upon an evaluation of the

individual circumstances before it.” Moury, 992 A.2d at 170 (citation omitted)

       The Sentencing Code requires the court to consider certain factors,

including a defendant’s rehabilitative needs, when determining a sentence. 42

Pa.C.S. § 9721(b).5 It must also “make as a part of the record, and disclose

in open court at the time of sentencing, a statement of the reason or reasons

for the sentence imposed.” Id. The weighing of these factors, however, is

“exclusively for the sentencing court,” and an appellate court cannot

substitute    its   own   judgment      for    the   sentencing   court’s   on   appeal.

Commonwealth v. Bowen, 975 A.2d 1120, 1123–24 (Pa. Super. 2009)

(citation omitted).

       “Long standing precedent recognizes that the Sentencing Code affords

the sentencing court discretion to impose its sentence concurrently or

consecutively to other sentences being imposed at the same time or to

sentences already imposed.” Commonwealth v. Brown, 249 A.3d 1206,

1212 (Pa. Super. 2021) (citation and alterations omitted). When imposing a

____________________________________________


5 The statute also requires the sentencing court to consider the protection of
the public, the gravity of the offense in relation to its impact on the victim and
community, and the sentencing guidelines. 42 Pa.C.S. § 9721(b).

                                           -7-
J-A27043-21



series of consecutive sentences, a sentencing court need not separately

explain its reasoning for each sentence, or directly address its decision to have

the sentences run consecutively. This Court has frequently held that a court

satisfies its obligations under the Sentencing Code when it sets forth its

general reasoning and consideration of the Section 9721(b) sentencing factors

before imposing several consecutive sentences. See, e.g., id. at 1217

(affirming sentence where “trial court fashioned an individualized sentence

[by] taking into account all of the statutory factors” before announcing series

of consecutive sentences), Horning, 193 A.3d at 419 (affirming sentence

where “sentencing transcript reflects the trial court's consideration of the

[statutory] sentencing standards” before announcing series of consecutive

sentences).

      In the instant case, the sentencing court noted in its Rule 1925(a)

Opinion that it considered all the required statutory factors, including

Appellant’s potential for rehabilitation, as well as the comprehensive PSI

report, in determining Appellant’s sentence. Trial Ct. Op., 8/6/21, at 9. The

court also recounted the lengthy statement it made at the sentencing hearing

explaining its reasoning in rendering its sentence, including the nature of

Appellant’s crimes, their impact on his victims, the needs of the community,

and Appellant’s rehabilitative needs and other mitigating factors. Id. at 10-

11.

      Our review of the record confirms that the sentencing court considered

the relevant statutory factors in crafting its sentence, including Appellant’s

                                      -8-
J-A27043-21



rehabilitative needs. See N.T. Sentencing, 1/25/21, at 52-59. At the

sentencing hearing, Appellant exercised his right to allocution and discussed

his desire for rehabilitation. Appellant’s uncle, Gary Mannuzza, likewise

testified to Appellant’s history of addiction and his needs for rehabilitation.

      At the conclusion of the hearing, the court acknowledged its review of

the PSI report and articulated, at length, its reasons for imposing the sentence

at the time of sentencing. See id. at 52-56. With regard to Appellant’s

rehabilitative needs, the court specifically stated that it “hope[d]” that

“rehabilitation [was] possible,” and noted that it crafted Appellant’s sentence

with the intention that its length and placement in a state facility would allow

Appellant to take part in “a great amount of treatment,” including “mental

health programs, anger management, domestic violence, [and] decision-

making classes” while incarcerated. Id. at 53, 56. The court further noted that

it “would urge the State to place to place [Appellant] into the appropriate

facility where [he] can get mental health treatment and drug and alcohol

treatment so [he] can become a healthy productive citizen.” Id. at 59. At the

conclusion of this colloquy, the court explained that it “based” its aggregate

sentence “upon all the above factors and considerations” before announcing a

series of consecutive sentences for Appellant’s various convictions. Id. at 56.

      The record demonstrates that the sentencing court considered the

sentencing factors set forth in Section 9721(b), including Appellant’s

rehabilitative needs, when determining his sentence. Thus, Appellant’s claim

that the sentencing court abused its discretion by failing to do so lacks merit.

                                      -9-
J-A27043-21



      In his brief, Appellant concedes that “the trial court mention[ed] the

rehabilitative needs of Appellant,” but argues that the court nonetheless

“failed to reason how the aggregate sentence imposed meets the rehabilitative

needs of Appellant[, and] fails to adequately state the weight given to these

factors on the record in determining the sentences imposed.” Appellant’s Br.

at 18-19.

      This argument is without merit. The Sentencing Code requires a

sentencing court to consider all of the statutory sentencing factors, but the

sentencing court retains the discretion to weigh those factors as it sees fit. As

such, Appellant’s argument that the sentencing court did not give adequate

weight to his rehabilitative needs must fail.

      Judgment of Sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/7/2022




                                     - 10 -